 410DECISIONSOF NATIONALLABOR RELATIONS BOARDGulfMachineryCompanyandInternationalBrotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers, and Helpers,Local No. 181,AFL-CIO. Case 12-CA-4274April 18, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH'AND MEMBERSBROWN AND ZAGORIAOn January 16, 1969, Trial Examiner Thomas S.Wilson issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, Respondent filedexceptions to the Trial Examiner's Decision and abrief in support thereof.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the Respondent's exceptionsand brief, and the entire record in the case, andherebyadoptsthefindings,conclusions,andrecommendations of the Trial Examiner, with themodifications noted below.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsordertheRecommended Order of the Trial Examiner, andhereby orders that the Respondent, Gulf MachineryCompany, Clearwater, Florida, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,'as herein modified:1.Modify paragraph 1(c) as follows:(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise'The Respondent has requested oral argument.Because, in our opinion,the record,the exceptions and brief adequately set forth the issues andposition of the parties,this request is hereby denied'The Respondent excepts to the Trial Examiner's recommendation of a"broad"cease-and-desist order.We find merit to this exceptionContraryto the Trial Examiner,we do not believe that Respondent's conduct hereinindicates such an attitude of hostility to the purposes of theAct as torequire a "broad"order(CouchElectric Company,143NLRB 662) Weshallthereforemodify the Trial Examiner'sRecommendedOrderaccordinglyof their rights to self-organization,to form labororganizations,to join or assist the Union or anyother labor organization,tobargain collectivelythrough representatives of their own choosing, or toengage in other concerted activities for the purposeof collective bargaining or other mutual aid orprotection,or to refrain from any or all suchactivities.2.Substitute the following for the third indentedparagraph of the notice attachedto the TrialExaminer'sDecision:WE WILL NOT in any likeor related mannerinterferewith,restrain,or coerce any of ouremployees in the exercise of their rightsguaranteed under theAct to joinor assist a labororganization or to engage in concerted protectedactivities.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASETHOMAS S. WILSON, Trial Examiner: Upon a chargeduly filed on July 2, 1968, by International Brotherhoodof Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers,and Helpers, Local No. 181, AFL-CIO, hereinafter calledthe Union or Charging Party, the General Counsel of theNational Labor Relations Board, hereinafter referred toas the General Counsel,' and the Board, respectively, bytheRegional Director for Region 12, Tampa, Florida,issued its complaint dated September 19, 1968, againstGulf Machinery Company, hereinafter referred to as theRespondent.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(1) and (5)and 2(6) and (7) of the LaborManagementRelations Act,1947, as amended, herein referred to as the Act.Respondent duly filed an answer admitting certainallegations of the complaint but denying the commissionof any unfair labor practices.Pursuant to notice, a hearing thereon was held beforeme in Tampa, Florida, on November 7, 1968. All partiesappeared at the hearing, were represented by counsel, andwere afforded full opportunity to be heard, to produce andcross-examinewitnesses,and to introduce evidencematerial and pertinent to the issues. At the conclusion ofthehearing,oralargument was waived.BriefswerereceivedfromGeneralCounsel and Respondent onDecember 9, 1968.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTThe complaintalleged,the answer admitted, and Itherefore find:Gulf Machinery Company is a Florida corporation withan office and place ofbusinessin Clearwater, Florida, andis,and hasbeen at all timesmaterial herein,engaged inthe fabrication, distribution,and installationof citrus'This term specifically includes the attorneys appearing for the GeneralCounsel at the hearing175 NLRB No. 64 GULF MACHINERY CO.processing machinery and other productsDunng the past 12 months Respondent has purchasedand received supplies and materials valued in excess of$50,000 directly from points outside the State of Florida.Accordingly, I find that Respondent is now, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalBrotherhoodofBoilermakers,IronShipbuilders,Blacksmiths,Forgers, and Helpers, LocalNo. 181, AFL-CIO, is a labor organization admitting tomembership employees of Respondent.11I.THE UNFAIRLABORPRACTICESA The FactsIThe basic factsOn May 10, 1967, the Union' was duly certified as theexclusive bargaining agent for all the employees in thefollowing appropriate unit:All production and maintenance employees employedbyRespondent at its Clearwater, Florida, plant,includingfoundryworkers,machinists,welders,mechanics,grinders,stockclerks,serviceandinstallation employees, painters and laborers, excludingalloffice clerical employees, professional employees,guards and supervisors as defined in the Act.Thereafter the Union and Respondent entered into acollective-bargaining agreement having an expiration dateof August 2, 1968.'Under date of May 13, the Union gave Respondentdue notice of its "desire to open negotiations forimportant changes in the now existing contract" andrequestinganearly"reply."No such reply wasforthcoming.On May 31, Respondent through its attorney, HarrisonC Thompson, filed an employer petition (RM) in Case12-RM-162requestingthatanelectionintheaforedescribed appropriate unit be held to determine themajority representation of the Union therein.'On June 17, Union Representatives Stave and W. JMillsappearedattheofficeofRespondent'ssecretary-treasurer,CharlesE Belcher, apologized fortheir tardiness but requested from Respondent a dateupon which to start the negotiations of a new contract.Belcher set a tentative date of June 25 with the requestthat the union representatives "verify" the meeting theday before it was scheduled because of the possibleinability of Respondent to have a negotiation team presentat that time. At this meeting the union representativesrequestedRespondent to drop its RM petition on thegrounds that the Union had a majority of the employeesin the appropriate unit. Belcher was noncommittal.The following day, June 18, the above arrangementswereconfirmedby letteroverthesignatureofRepresentative Mills.'By mutual agreement between Respondent and the Union,Local No181was substituted as the certified bargaining representative in lieu of theInternational Union'All dates hereinafter are in the year 1968'Subsequently in September this RM petition was dismissed by theRegional Director whose decision in that regard was affirmed upon appealto the General Counsel in Washington, D C411On June 20, Belcher wrote the Union as followsThank you for your letter of June 18th in regard to ourtentative meeting for Tuesday, June 25, 1968In view of the circumstances we feel that the meetingshould be postponed until we have been advised whataction will be taken by the NLRB in Case 12-RM-162.On July 2, the Union filed a charge with the RegionalOffice of the Board alleging that Respondent had refusedto bargain with it in violation of Section 8(a)(1) and (5).On August 5, an individual employee of Respondent,Alfred E. Boreman, filed a decertification petition (RD)with the Regional Office requesting that an electionamong the employees iii the above appropriate unit beheld because "a substantial number of employees assertthat the certified or currently recognized bargaining agentis no longer their representative." Boreman attached to hisRD petition in Case 12-RD-165 the following petitionexecuted by 16 of Respondent's employeesJuly 23, 1968We the undersigned Employees of Gulf Machinery Cono longer wish to be represented by the BoilermakersUnionAfter dismissing both 12-RM-162 and 12-RD-165, theRegional Director on September 19, issued the complaintin the instant matter alleging, among other things, arefusal to bargain2The applicable lawRespondent and General Counsel agree that the presentlaw applicable to a situation where the employer questionsthemajority representation of an incumbent certifiedunion, as in the instant case, was stated by the Board onMarch 11, 1966, in the case ofUnited States GypsumCompany,157NLRB 652, 656, which in pertinent partreads as follows:In light of the above, we are of the view that weshould no longer adhere to the former interpretations ofSection 9(c)(1)(B).We therefore now hold that inpetitioning the Board for an election to question thecontinued majority of a previously certified incumbentunion, an employer, in addition to showing the union'sclaim for continued recognition, must demonstrate byobjective considerations that it has some reasonablegrounds for believing that the union has lost itsmajoritystatussinceitscertification.[Omittingcitations]To the extent thatWhitney'sand similarcasesconflictwith this holding, they are herebyoverruledConsequently,Respondent here ismaintaining anddefending on the ground that on May 31, when it filed itsRM petition, it had "reasonable grounds for believing thattheunionhad lost its majority status since itscertification."3.The alleged reasonable grounds to believeRespondent Secretary-Treasurer Belcher testified thathe had Respondent's RM petition filed with the Boardbecause of a conversation he had with Plant Productionand Installation Superintendent Richard D. Alexander justprior to May 31. Belcher described this conversation andthe basis of his thinking as follows:A. .Igather your question is why did we feel thattheUnionwas not representing us.We had 48 412DECISIONSOF NATIONALLABOR RELATIONS BOARDemployees at that time. We had, if memory serves me,18 on the check-off. I understood that there was onepaying his dues direct. Seven members of this group -sevenmembers of the ones in the check-off hadindicated to Mr. Alexander -THE WITNESS Seven members on the check-off hadindicated through Mr Alexander that they did not feelthat the Union was representing themThis would leave 12 members of our employees, outof 48, that would be - or supposedly would be in favorof the Union, and it was on this basis, after talkingwithMr.Alexander, that I calledMr. Thompson[Respondent's attorney] and asked that he file apetition- RM.Belcher's action in having the RM petition filed wasbased upon this report by Alexander and not upon anypersonal knowledge of his own.The source of Alexander's above report to Belcherproved to be one Rupert Ward, one of Respondent's two"outside"or"installation"supervisors.Alexanderdescribed the information which he received as follows:A Mr. Ward said that there were several people inthe shop that were dissatisfied with the Union, and hethought that the Union did not represent the majorityof the people in the shop, and there was a good bit ofdissention in the shop over the Union, and that - wellthiswas the general train. I can't remember eachconversation, but this is the general - the general -In this conversation or conversations Ward mentionedthe names of employees David Allison, James Allison,WilliamH.(Buddy)Poole,EdButler,Jr.,JoeScarbrough,WilliamOrris, and Roy Rainey as being"dissatisfied."According toAlexander,theonlyemployeehepersonally had spoken to at the time of the report toBelcher was Buddy Poole who had told him that there wasa petition circulating and "that he did not want his nameused inconjunction with it, if it would get back to theUnion."The visit by Poole to Alexander on this occasion wasthe direct result of the fact that Ward approached Poolein the shop during working hours on May 28-29 andasked Poole if he would allow Respondent to use his nameso that they could petition the Board for an election Inmaking this request Ward asked how Poole would "like tohave things like they were in the old shop [before theunion became the bargainingagent]and - sorta comearound,maybe getting a Christmas bonus" which Wardsaid"he couldn't promise but that things could bethatawayagain,ifwe had an election and got rid of theunion"Further,Ward asked Poole if he would askemployee Ed Butler, Jr , if Respondent could also use his(Butler's) namein filing Respondent's RM petition. ThenWard instructed Poole "to notify Belcher or DickAlexander" about that matter.Subsequently,Butler,Jr , also demurred to allowing hisnameto be used by Respondent in this regard.So together,PooleandButler,Jr.,reported toAlexander, as requested, informed him that they had bothbeen appointed to theunion negotiatingcommittee and so"we didn't feel that it would be right for them to use ourname(s)on account of regardless how this thing went,we'd still have to negotiate." It was finally agreed in themeetingwith Alexander that Respondent would not usetheirnames and that ended the conversation. Thisconversation was prior to May 31.Also prior to the filing of the RM petition in May,Ward called employeeMikeN.Koulias into thestockroom during working hours and inquired aboutKoulias' standing in the Union. Koulias answered that hehad no standing in the Union at the time because he hadbeen "kicked out" of the Union for nonpayment of dueswhile overseas.Ward then said, "I wanna ask you aquestion, but if I ask this question . . . I have your wordyou won't say nothin' about it . . You'll get me introuble if you do." After receiving Koulias' word, Wardcontinued, "Well, the company wants me to ask you couldwe use your name to - to send in to the Labor Board forto file a petition for a re-election." Koulias refused the useof his name on the ground that if the men wanted theUnion, it was all right with him; although he would voteagainstit inan election. To this Ward retorted, "Well,Mike, you're either for the company or against thecompany.you can't be in the middle. . . . Listen -you're either for the company or you're against thecompany."Protesting that he was not against theCompany, Koulias ended the conversation.InMay, Ward asked employee Dave Allison what hethought of the Union. Dave Allison answered that he wasgoing to "get out of it and the checkoff and was not goingto mess with the Union any more."Also inMay and thus prior to the filing ofRespondent's RM petition, Ward and employee WilliamScarbrough, then the chiefunion-shop steward, got totalking about the Union. Ward inquired how Scarbroughfelt about the Union and got the answer that Scarbroughwas "fed up with it" and was "dissatisfied and planning toget out of it." Ward then said "we're" trying to get anelection and suggested that Scarbrough "see how the guysfeel about it." But then Ward ended the conversation byadding, "you're shop steward . . just keep your mouthshut, you'll probably do us more good where you're at."On May 31, as found above, Respondent had itsattorney file the RM petition which the Regional Directorsubsequently in September dismissed.Upon these conversationsWard based his report toAlexander. Then in July the petition dated July 23, quotedsupra,made its appearanceAround July 23 Bob McMullin, then an employee butat the time of the hearing the shop foreman, toldemployee James Allison about a petition which was goingto circulate "to get the union out" and asked if Allisonwanted to sign the same. Allison agreed to sign.A little while laterWard came up and asked JamesAllison if he wanted tosignthe petition to get the Unionout and showed Allison the petition which stated, as foundabove, "We the undersigned employees of Gulf MachineryCo no longer wish to be represented by the BoilermakersUnion." James Allison agreed and was, in fact, the firstemployee tosignthe petition.With James Allison's name already on the petition,Ward took it to Dave Allison and told Dave Allison thatthe Union "was not any good, never had been any good"and "we ought to get it out." He then requested Allisonto take the petition around and see if "we" could not' getit signed and get the Union out of the shop Dave Allisondemurred but took the petition across the shop where acouple of employees signed itAllison then gave it toemployee Al Boreman who took it around and securedseveralother signaturesWhen Boreman attempted toreturn the petition to him, Dave Allison refused to accept it.''Dave Allison must have had the petition in his possession several days GULF MACHINERY CO.Sometime in July, Ward said to Koulias, "Well, if youwon't let us use your name . . . they got a petition goin''round ..Will you sign the petition?" Koulias agreedto sign and asked where it was and was told by Ward,"Dave Allison's got it on the other side of the tower."Upon getting the petition from Dave Allison, Kouliasnoted that the only signature thereon was that of JamesAllison and refused tosignthe same. Koulias asked DaveAllison if he was putting out this petition to which DaveAllison said, "yeah, Rupert Ward gave me the petition toput out - because they're gonna have an election." AfteragreeingwithDave Allison that the Union had donenothing for either of them, Koulias left Allison withoutsigning the petition.Several days thereafter while Koulias was in the office,Wardcame inand asked him if he was going to sign thepetition and started "razzin" Koulias. Koulias answered"he wants me to sign the damn petition - I'll be damnedif I'll do it- because of you fluppin' [sic] your jaws tome like that."The following day Wardagainapproached Kouliasasking him to sign the petition as follows: "[A]re yougonna signthat petition? ... I need eight - eight - fiveor eight more . . . signatures. . . I got it in my pocketnow if you wannasign it.If you, don't ... I'm gonna goover to the foundry andI'm gonnaget the rest of 'em."Koulias again refused tosign.This ended Ward's effortsin Koulias'direction.Shortly thereafter,Ward again spoke to Scarbroughtellinghim that there was an application to sign foranyone who wanted to get out of the Union, that DaveAllison had the application and inquired if Scarbroughwouldsign it.A day or two later, Scarbrough found thatDave Allison had the application and executed it.A couple of days thereafter,Ward informedScarbrough that he had quite a few names on the petitionand asked if Scarbrough would send it to the Boardbecause he, Ward, "thought it'd look better if one of theUnion guy'd send it in." Scarbrough refused.About the next day Ward brought the petition back toDave Allison and told him, "well, here, you'd better signit."So Dave Allison signed. His was the 12th signature onthe petition.After some 16 of the employees had thus signed thepetition, employee Al Boreman reported to Belcher at thecoffee machine that he thought he had enoughnames onthe petition to get an election. Belcher answered that hewould call Respondent's lawyer and ask him what shouldbe done with the petition. Subsequently, Belcher toldBoreman to call the Board's Regional Office in Tampaand find out what to do with the petition. In a telephonecall to the Board's office, the Board office informedBoreman that the Board would type out the RD petitionand mail it to him to sign and return to the Tampa officewith the copy of the July 23 petition attached. ThisBoreman did. This petition became Case 12-RC-165.In September the Regional Director dismissed this caseand notified Boreman of the dismissal. Boreman did notappeal the ruling.'as did Boreman.When Boreman attempted to return same to Allison isindefinite in this record.`The actualconversations and dates thereof above found are based uponthe testimony of the employees themselves because they alone gave thedetails of the conversations whereasWard's testimonyin regard theretowas, with two possible exceptions,exclusively that the employees expresseda generalized"dissatisfaction"with the Union and the best dates thatWardcould give were sometime during the periodof "May,June or July."B. Conclusions413The present rules of the Board, as the parties agree, arethat for a period of l year after the certification of aunionas the exclusive representative of the employees inan appropriate unit there is in existence an unrebuttablepresumption of a continuing majority status in favor ofthe certifiedunionso that consequently an employer maynot file an RM petition during that period..However, as indicated by theGypsumcase,supra,anemployer may file an RM petition in the case of anincumbent certifiedbargaining agentafter the expirationof 1 year upon a showing of a reasonable belief of thatemployer based upon "objective considerations" or factsindicating that the certified incumbent union had lost itsmajority status since its certification. In other words, after1year the presumption of a continuing majority. status isrebuttable upon the presentation of good solid objectivefacts indicating such loss of majority status.Hence, the sole question for decision here is whetherRespondent had such a good-faith reasonable doubt as toUnion's majority status based upon objective facts thattheUnion no longer represented a majority of itsemployees in the appropriate unit at the time of theUnion's request to reopen and negotiate a new contract onMay 13 or at the time Respondent here filed its RMpetition on May 31. In this Examiner's view of the case,this case does not require the determination as to which ofthese dates, if either, was in fact the critical date.Assuming, for. the sake of argument, that May 13would be the critical date, if Respondent's Belcher hadany doubt as to the Union's majority status as of thattime,he certainly failed to voice any such doubt at thattime.Nor is there a showing of any facts as of that timewhich could have given Respondent or Belcher any doubt,reasonable or otherwise, as to that majority status becauseRupert Ward did not make his report to Alexander untilsome weeks later.Respondent claimed the right under theGypsumrule tofile itsRM petition as it did on May 31 upon an alleged"reasonable belief' of loss of majority status based uponRupertWard's report to Alexander on or about May 28.Ward's report allegedly created the doubt.On or about May 28, Ward expressed his opinion toAlexander that he doubted the Union's majority basedupon conversations he had had in May with the twoAllisons,Mike Koulias, William Scarbrough, and BuddyPoole, all of whom expressed "dissatisfaction" with theUnion because of what it had or had not done for themindividually.The two Allisons, under questioning byWard, indicated that they were going to get out of theUnion and the checkoff. Koulias indicated that he wouldvote against the Union in an election. The other two wereon the noncommittal side, although critical. In a unitconsistingof 48 employees this sparse sampling wouldhardly give the theoretical "reasonableman" areasonablebelief that a majority of the 48 had deserted the Union orwould vote againstit in an election.Even Republicans andDemocrats are prone to express "dissatisfaction" withtheir party's program even whenit isin power. But thathardlymeansthat they would vote against that party thenor at any other time. It might also be noted here thatRespondent chose not to recall Ward so consequently the testimony of theemployees was, in fact,undisputed.The possible exceptions mentionedabove were that Ward testified that James Allison stated that he was goingto "get out of the Union and the checkoff"and that Roy Rainey statedthat he was going to have no further activities with the Union. 414DECISIONSOF NATIONALLABOR RELATIONS BOARDpractically all the employees so interviewed by Ward hadjust returned to work from layoff status which may wellhave affected their verbal sentiments particularly in thelightof the type of interrogation used byWardRespondentseemsto be clutching a very weak reed.Whether the swing of five votes,assumingall five of theabove would have voted against the Union which isdoubtful, would have swung a majority against the Unionwas not established on this record Respondent did not seefit to do so.Belcher's argument that 6 of the men mentioned to himwere on checkoff among the 18 on checkoff at that timeindicates nothing in view of the fact that, even after theUnion had won its certification election in 1967, only 18of the 48 employees in the unit had apparently agreed tothe checkoff. Under Florida's right-to-work law, no onecan be required to accept the checkoff Hence, Belcher'sargumentis fallaciousNor even if we push the critical date as late as July 23doesRespondent produce objective facts justifying areasonable belief of a loss of majority status because atthat time only 16 men out of a unit of 48 signed the July23 petition despite Ward's initative and coercive efforts toforce employees to sign that petition.Not even the August 5 filing of the RD petition byemployeeBoreman willassistRespondent, for this toowas Respondent inspired and dictated.Ward had longsought an employeewilling tofile the same. After severalfailures he apparently found BoremanIn the considered judgment of this Trial Examiner,thereisnot one singleconcrete objective consideration orfact in the evidence here upon which this Respondentcould have formed a reasonable belief that the Union hadpresently lost its majority status. At the very most onesupervisor indicated his personal subjective opinion basedupon an insufficient number of coerced conversations that,perhapswith sufficient brandishments or coercion, anumber of Respondent's employees could be induced byRespondent to vote against union representation in someelectioninfutero,ifRespondent could secure such anelection.Even underWard's interpretation of theseconversations, the fact that 5 employees indicated thatthey desired to be out of the Union or were "dissatisfied"would not create a reasonable belief that the Union had atthat time lost its majority status in a unit of 48. Inholding any such belief, Respondent was engaged either inself-deception or in a fervent hope or prayer.Consequently, as Respondent refused to meet with theincumbent exclusivebargaining agentonMay 13 andagainon May 31 based upon only a hope or a prayer, itrefused to bargain on those dates and thereafter with theUnion as such exclusive bargaining representative of itsemployees in violation of Section 8(a)(5) of the Act. I sofind.Respondent takes a strange position in regard toRupert Ward, admitting his supervisory capacity when oninstallation jobs away from the plant as he was 90 to 95percent of the time, but denying him any supervisorystatuswhile he was in the plant. All of his efforts onbehalf of Respondent happened to occur in the plantThere is no question but that in the field Rupert Wardwas a supervisor within the meaning of the Act,being incharge of a crewconsistingof employees within theappropriate unit, having authority to hire, fire, anddiscipline the employees under his orders and direction. Inaddition, he had authority to effectively recommend theinclusionor exclusion of employees for his installationcrew subject, of course, to the needs of the plant. Tomaintain,asRespondent does here, thatWard wasimmediately stripped of this authority or that theemployees considered him to be immediately stripped ofall such authority upon stepping into the plant verges onthe ridiculous Inside or outside the plant, Ward remainedRespondent's installation foreman and thus a supervisorEven if this were not true, Ward's conversations andactions above found clearly indicate that he was acting forand on behalf of Respondent during his interviews withthe employees in that plant I so find.In accordance with the facts found above, SupervisorRupert Ward by interrogating employees as totheir unionsentiments, by requesting the use of employees' names forthe purpose of requesting the Board for a representationelection, by impliedly promising better working conditionsand a Christmas bonus if the employees would vote theunionout, by requesting employees to sign theantiunionpetition of July 23, by ordering an employee to circulatesaid antiunion petition aroundamongthe employees in theunit, and by ordering employees to report to the superiorofficers of the Respondent so that Respondent could gettheirpermission to use theirnamesinsubmitting apetition for a new election to the Board, Respondent hasengaged in interference, restraint, and coercion inviolation of the rights guaranteed the employees in Section7 of the Act and in violation of Section 8(a)(1) and (5) ofthe Act.'IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurringinconnectionwithRespondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that theRespondent cease and desist therefrom and that it takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.Having found that Respondent has refused to bargainin good faith with the Union as the exclusive bargainingrepresentative of the employees in the appropriate unitbelow, I shall recommend that the Respondent, upon therequest of the Union, recognize and bargain in good faithwith the Union as the exclusive bargaining representativeof the employees in the said appropriate unit and, if anagreement is reached, to embody such agreement inwriting and execute the same.Because of the variety of the unfair labor practicesengaged in by Respondent, I sense an opposition byRespondent to the policies of the Act in general and Ideem it necessary to order Respondent to cease and desistfrom in any manner infringing upon the rights guaranteed'Iam here recommending the dismissal of the allegation against RichardAlexander for allegedly promising an employee that,if the Union was nolonger the bargaining representative,Respondentwould increase theemployees'overtime hours and grant a Christmas bonus on the groundsthat,whileAlexanderwas asked that question,he answered in the negativeIam not finding that Belcher violated Sec. 8(a)(l) of the Act byassisting an employee to get information as to how to file an RD petitionsolelybecause there was no such allegation in the complaint. GULFMACHINERY CO.415its employees in Section 7 of the Act. Upon the basis ofthe foregoing findings of fact and upon the entire record, Imake the following:CONCLUSIONS OF LAWIInternationalBrotherhood of Boilermakers, IronShipbuilders,Blacksmiths, Forgers, and Helpers, LocalNo. 181, AFL-CIO, is a labor organization within themeaning of the Act.2.By refusing on May 13 and 31, 1968, and thereafterto recognize and bargain with International Brotherhoodof Boilermakers, Iron Shipbuilders, Blacksmiths, Forgers,and Helpers, Local No. 181, AFL-CIO, as the exclusivebargainingrepresentativeof the employees in theabove-found appropriate unit, Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(1) and (5) of the Act.3.By interfering with, restraining, and coercing itsemployees in the rights guaranteed them in Section 7 ofthe Act as found above, Respondent has interfered with,restrained,and coerced its employees and is therebyengaging in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDER(a)Upon request, recognize and bargain collectivelywith InternationalBrotherhood of Boilermakers, IronShipbuilders,Blacksmiths, Forgers, and Helpers, LocalNo. 181, AFL-CIO, as the exclusive representative ofRespondent's employees in the appropriate unit foundabove with respect to rates of pay, wages, hours ofemployment,andothertermsandconditionsofemployment and embody in a signed agreement anyunderstanding reached.(b) Post at its plant in Clearwater, Florida, copies ofthe attached notice marked "Appendix "" Copies of saidnotice, on forms provided by the Regional Director forRegion 12, after being duly signed by its representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany othermaterial.(c)Notify the Regional Director for Region 12, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith!IT IS FURTHER RECOMMENDED that,unlessRespondentnotify said Regional Director within 20 days from thereceipthereof that it will take the action hererecommended, the Board issue an order directing theRespondent to take the action here recommended.Upon the basis of the foregoing findings of fact andconclusions of law and the entire record in this case, it isherebyorderedthatRespondent,GulfMachineryCompany,Clearwater,Florida,itsofficers,agents,successors, and assigns, shall:1.Cease and desist from-(a)Refusing to recognize and bargain in good faithwith the Union as the representative of all employees inthe appropriate bargaining unit. The appropriate unit is:All production and maintenance employees employedby Respondent at its Clearwater, Florida, plant, includingfoundry workers, machinists, welders, mechanics, grinders,stock clerks, service and installation employees, paintersand laborers, excluding all office clerical employees,professional employees, guards and supervisors as definedin the Act(b) Interrogating employees about their own or otheremployees' union membership or sentiments, requestingemployees to file RD petitions with the Board in order tosecure an election among the employees to determine theUnion's majority status, requesting employees to circulateantiunionpetitionsaround the plant and to secureemployees' signatures thereto; requesting and/or orderingemployeestosignantiunionpetitions;informingemployees that an antiunion petition was being circulatedin the plant; and promising impliedly that, if the unionwas voted out in an election the employees would getmore favorable working conditions and/or a Christmasbonus.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights toself-organization, to form labor organizations, to join orassist theUnion or any other labor organization, tobargain collectively through representatives of their ownchoosing, or to engage in other concerted activities for thepurpose of collective bargaining or other mutual aid orprotection, or to refrain from any or all such activities2Take the following affirmative action designed toeffectuate the policies of the Act:'In the eventthat thisRecommended Order is adoptedby theBoard, thewords "a Decisionand Order"shallbe substituted for the words "theRecommendedOrder of a Trial Examiner" in the noticeIn the furtherevent thatthe Board's Order isenforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the UnitedStates Court ofAppeals EnforcinganOrder" shall be substituted for the words "aDecisionand Order "'In the event that this RecommendedOrderisadopted by the Board,this provision shall be modifiedto read "Notify said Regional Director, inwriting, within10 days fromthe date ofthisOrder,what steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL, upon request, recognize and bargaincollectivelywithInternationalBrotherhoodofBoilermakers, Iron Shipbuilders, Blacksmiths, Forgers,and Helpers, Local No. 181, AFL-CIO, as the exclusiverepresentative of the employees in the appropriate unitwithrespecttoratesofpay,wages,hoursofemployment,and other terms and conditions ofemployment and embody in a signed agreement anyunderstandings reached.WE WILL NOT interrogate our employees about theirown or other employees'unionmembership orsentiments, request employees to file RD petitions withthe Board in order to secure an election to determinetheUnion'smajority status, request employees tocirculate antiunion petitions around the plant and tosecure employees' signatures thereto, request and/ororder employeesto signantiunion petitions or promise,impliedly or otherwise, that if the Union were voted outof the plant, that employees would get more favorable 416DECISIONS OF NATIONALLABOR RELATIONS BOARDworking conditions and/or a Christmas bonus.WE WILL NOT in any manner interfere with, restrain,or coerce any of our employees in the exercise of theirrights guaranteed under the Act to join or assist a labororganizationor to engage in concerted protectedactivities.GULF MACHINERYCOMPANY(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, Federal OfficeBuilding,Room 706, 500 Zack Street, Tampa, Florida33602, Telephone 813-228-7227.